      Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 1 of 16




 1 Robert S. Arns, State Bar No. 65071
   Jonathan E. Davis, State Bar No. 191346
 2 Shounak S. Dharap, State Bar No. 311557
   THE ARNS LAW FIRM
 3 515 Folsom Street, 3rd Floor
   San Francisco, CA 94105
 4 Tel: (415) 495-7800
   Fax: (415) 495-7888
 5
   Attorneys for Plaintiffs
 6
                                UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA
 8
   CRAIG MASON, Individually and on Behalf        Case No. 19-cv-01062-DMR
 9 of All Other Similarly Situated Persons,
                                                  [Case Assigned to the Hon. Magistrate Donna
10                                                M. Ryu, Courtroom 4 –3rd Floor, Oakland]
                  Plaintiffs,
11 vs.                                            FIFTH AMENDED CLASS ACTION
                                                  COMPLAINT FOR DAMAGES
12                                                [F.R.C.P. 23]
   ASHBRITT, INC.; TETRA TECH, INC.; and
13 DOES 1 through 100, inclusive,                 DEMAND FOR JURY TRIAL

14
                  Defendants.
15

16

17
18

19

20

21

22

23
24

25

26

27

28

                                FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 2 of 16




 1          Plaintiffs CRAIG MASON, on behalf of himself and all others similarly situated,

 2 (collectively “Plaintiffs”) bring this action against Defendants ASHBRITT, INC. (“AshBritt”) and

 3 TETRA TECH, INC. (“Tetra Tech”) (collectively “Defendants”), and allege, upon information and

 4 belief, except as to their own actions, the investigation of their counsel, and the facts that are a matter

 5 of public record, as follows:

 6          1.      As alleged herein, Plaintiffs are property owners and residents of the areas of

 7 Northern California affected by the wildfires of October 2017. Plaintiffs suffered harm to real

 8 property and misappropriation of personal property by Defendants, AshBritt and Defendant Tetra

 9 Tech, who were responsible for testing and removing debris and contaminated soil from areas
10 affected by the fires.

11          2.      During the course of debris removal, Defendants performed, oversaw, or directed the

12 removal of excessive amounts of soil, structures, vegetation, or other land or materials, all of which

13 were unaffected and uncontaminated by the wildfires. Defendants directed work that caused damage

14 to or destroyed sidewalks, driveways, wells, and septic tanks. Defendants reported to the owners of

15 the affected properties that land had been cleaned and tests showed soils were uncontaminated when,

16 in fact, contaminated soil, debris, and materials remained, requiring further testing and cleanup. The

17 United States government paid between $200 and $300 per ton of debris removed and paid an
18 estimated five times more per property than any fie cleanup in state history.

19          3.      Plaintiffs seek actual or compensatory damages, restitution, equitable relief, costs

20 and expenses of litigation, including attorneys’ fees, and all additional and further relief that may be

21 available and that the Court may deem appropriate and just under all of the circumstances,

22 individually and on behalf of a proposed class defined below (“the Class”).

23                                     JURISDICTION AND VENUE
24          4.      This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

25 (“CAFA”), 28 U.S.C. § 1332.

26          5.      This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

27 Plaintiffs’ California UCL and common law claims because the claims originate from a common

28 nucleus of operative facts.
                                                         1
                                  FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 3 of 16




 1          6.      Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(2) because, inter alia, a

 2 substantial portion of the acts and omissions giving rise to Plaintiffs’ claims occurred in this judicial

 3 district, and under 28 U.S.C. § 1391(c)(2), because Defendants are subject to personal jurisdiction

 4 in this state and in this judicial district, such that Defendants are deemed to reside in this state and

 5 in this judicial district.

 6                                                PARTIES

 7          Plaintiff

 8          7.      Plaintiff Craig Mason is a resident of the State of California. During the class period,

 9 Mr. Mason owned real property in Sonoma County on which Defendants performed cleanup
10 services relating to the Northern California Fires. During the cleanup, Defendants removed

11 excessive amounts of soil, other land, and materials from Mr. Mason’s property, resulting in damage

12 to real property, loss of personal property, and annoyance and discomfort. Mr. Mason spent in excess

13 of $3,000 for materials and the rental of equipment to fill and grade the overexcavated property.

14 Contaminated fire debris was left on Mr. Mason’s property after the cleanup, despite the fact that

15 he was informed the contaminated debris had been removed, the remediation of which will require

16 further labor and materials and which decreases the property’s value.

17          Defendants
18          8.      Defendant AshBritt is a Florida corporation with its principal place of business

19 located at 565 E Hillsboro Blvd. in Deerfield Beach, Florida and maintains substantial ongoing

20 business operations in California. AshBritt is in the business of debris removal and disaster-related

21 general contracting. AshBritt contracted with the United States Army Corps of Engineers (“the

22 Army Corps of Engineers”) to enter onto private properties affected by the Northern California

23 Wildfires to demolish structures and objects damaged by fire, excavate contaminated soil, clear land,
24 and remove or haul debris.

25          9.      Defendant Tetra Tech is a California corporation with its principal place of business

26 located at 3475 East Foothill Boulevard in Pasadena, California and maintains substantial ongoing

27 business operations in California. Tetra Tech is in the business of consulting, engineering, program

28
                                                        2
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 4 of 16




 1 management, and construction management. Tetra Tech was contracted to monitor, supervise,

 2 inspect, and direct the work of AshBritt and its subcontractors working on the subject properties.

 3          10.    The true names and capacities, whether individual, corporate, associate, or otherwise,

 4 of other Defendants designated herein as Does 1 through 10, inclusive, are presently unknown to

 5 Plaintiffs and thus sued by such fictitious names. On information and belief, each of the Defendants

 6 designated herein as “Doe” is legally responsible for the events and actions alleged herein, and

 7 proximately caused or contributed to the injuries and damages as hereinafter described. Plaintiffs

 8 will seek leave to amend this complaint, in order to show the true names and capacities of such

 9 parties, when the same has been ascertained.
10                                 CLASS ACTION ALLEGATIONS

11          11.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

12 of Civil Procedure, on behalf of themselves and the following Class:

13          All owners of real property in Sonoma, Lake, Mendocino, and Napa Counties on
            whose land Defendants performed cleanup work in relation to 2017 Northern
14          California wildfire damage from October 2017 to the present. Excluded from this
            Class are Defendants and the Judge to whom this case is assigned.
15 Plaintiffs reserve the right to amend this Class definition if discovery or further investigation

16 demonstrates that the Class should be expanded or otherwise modified.

17                 a.     Ascertainability of the Class. The specific members of the Class are
18                        identifiable through investigation, Defendants’ records, and records in the
19                        possession of State of California and County of Sonoma government
20                        agencies.
21          12.    Numerosity of the Class. The members of the Class are so numerous that joinder of
22 all members would be impracticable. The precise number of members of the Class and their

23 addresses are presently unknown to Plaintiffs but is presumed to be in the thousands. The precise
24 number of persons in the Class and their identities and addresses may be ascertained from

25 investigation, Defendants’ records, and records in the possession of State of California and County

26 of Sonoma government agencies. If deemed necessary by the Court, members of the Class may be

27 notified of the pendency of this action by mail, supplemented by published notice.

28
                                                      3
                                FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 5 of 16




 1          13.     Existence of Predominance of Common Questions of Fact and Law. There are

 2 questions of law and fact common to the members of the Class that predominate over any questions

 3 affecting only individual members, including:

 4          a.      Whether Defendants established policies and engaged in uniform acts that resulted

 5                  in over-excavation of Plaintiffs’ soil, destruction of Plaintiffs’ property, and failure

 6                  to remove contaminated material from Plaintiffs’ land;

 7          b.      Whether Defendants trespassed onto Plaintiffs’ real property, thereby causing

 8                  damage to land;

 9          c.      Whether Defendants interfered with the possessory rights of Plaintiffs’ personal
10                  property,

11          d.      Whether Defendants’ conduct violated Business and Professions Code §§ 17200, et

12                  seq.;

13          e.      Whether Defendants’ conduct otherwise violated California law;

14          f.      Whether Defendants are jointly or severally liable or otherwise legally responsible

15                  for violations alleged herein under an agency or other theory; and

16          g.      Whether, as a result of Defendants’ misconduct, Plaintiffs are entitled to damages,

17                  restitution, equitable relief or other damages and relief, and, if so, the amount and
18                  nature of such relief.

19          14.     Typicality. The named Plaintiffs’ claims are typical of the claims of the members of

20 the Class. The named Plaintiffs have no interests antagonistic to those of the Class and are not

21 subject to any unique defenses.

22          15.     Adequacy. The named Plaintiffs will fairly and adequately protect the interests of

23 all members of the Class and have retained attorneys experienced in class action and complex
24 litigation.

25          16.     Superiority. A class action is superior to all other available methods for the fair and

26 efficient adjudication of this controversy for, inter alia, the following reasons:

27          a.      It is economically impractical for members of the Class to prosecute individual

28                  actions;
                                                        4
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 6 of 16




 1          b.     The Class is readily definable;

 2          c.     Prosecution as a class action will eliminate the possibility of repetitious litigation;

 3                 and

 4          d.     A class action will enable claims to be handled in an orderly and expeditious manner,

 5                 will save time and expense, and will ensure uniformity of decisions.

 6          17.    Plaintiffs do not anticipate any difficulty in the management of this litigation.

 7                                    FACTUAL ALLEGATIONS

 8                  2017 North Bay Wildfire and Preparations for Debris Removal

 9          18.    In October 2017, a series of wildfires ignited and spread across Northern California,

10 causing extensive damage throughout Sonoma, Napa, Mendocino, Lake, and other Counties (“the

11 2017 North Bay Wildfires”). The fires claimed the lives of 43 individuals, injured others, burned

12 over 245,000 acres, and destroyed over 14,700 homes.

13          19.    On October 10, 2017, the President of the United States declared the 2017 North Bay

14 Wildfires a major disaster and ordered federal aid to supplement recovery efforts in areas affected

15 by the fires. The Federal Emergency Management Agency (“FEMA”) was responsible for

16 coordinating these efforts.

17          20.    Under the auspices of FEMA, the Army Corps of Engineers oversaw and coordinated

18 contractors’ clean up and debris removal work as a part of the recovery efforts following the 2017

19 North Bay Wildfires (“the Cleanup Project”).

20          21.    Around October 2017, the Army Corps of Engineers contracted with Defendant

21 AshBritt to manage the Cleanup Project. AshBritt, a Florida company, entered into California for

22 the purpose of managing the Cleanup Project.

23          22.    Generally, the terms of the Army Corps of Engineers contract with AshBritt required

24 AshBritt to perform initial site reconnaissance and individual site assessments; monitor air quality

25 and prevent storm water pollution; segregate ash, metals, and concrete for transport to appropriate

26 disposal or recycling facilities; finish surfaces and remove topsoil; remove trees; and test soil for

27 contamination. Specifically, the contract required AshBritt perform the following:

28
                                                       5
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 7 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
            23.     Also in October 2017, Tetra Tech was contracted to collect and test soil, among other
17
     things, on all properties where AshBritt and its debris removal subcontractors performed work.
18
            24.     Over the course of the months following the beginning of the Cleanup Project,
19
     Defendants were awarded several additional contracts to continue performing work on the Cleanup
20
     Project. Each additional contract included the same terms and requirements described above.
21
                                     Excessive Excavation & Removal
22
            25.     As indicated above, the Army Corps of Engineers contract required the removal of
23
     three to six inches of contaminated soil from the surface of Plaintiffs’ properties. Defendants were
24
     then required to sample and analyze the remaining soil surface for additional contamination. If the
25
     contamination levels were higher than the California Human Health Screening Levels set by the
26

27

28
                                                       6
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 8 of 16




 1 Office of Health Hazard Assessment,1 Defendants were required to remove small layers of soil (one

 2 and one-half to three inches at a time) and re-sample until the remaining soil met the safety threshold.

 3          26.     AshBritt and Tetra Tech instructed or knowingly permitted subcontractors to

 4 excavate more than six inches, and in many cases, several feet of soil in locations where no soil had

 5 been tested for contamination. Plaintiffs allege that Ashbritt and its subcontractors routinely

 6 removed excessive amounts of soil, up to six feet in depth at a time, far more than was necessary to

 7 dispose of contaminants, without performing sampling to determine whether the soil was

 8 contaminated. Tetra Tech supervisors on site, including “Dewey” and “Liz,” monitored the workers

 9 and ratified the removal of excessive amounts of soil without performing sampling to determine
10 whether the soil was contaminated.

11          27.     In one instance, workers for Ashbritt and its subcontractors took topsoil from

12 surrounding properties and used it to loosely fill an excavated hole to create the appearance that the

13 land had not been overexavated. The property owner was forced to pay for the cost to compact and

14 backfill the land.

15          28.     In another instance, a property owner working to rebuild his house in Santa Rosa

16 discovered that Ashbritt and its subcontractors had overexcavated the land, removed pieces of the

17 foundation, and loosely poured topsoil to cover it up. Upon the owner’s request, and individual from
18 the office of counsel for the County of Santa Clara inspected the site and determined that it had been

19 overexcavated. The property owner had to pay to compact and backfill the land.

20          29.     In another instance, where 30 truckloads of overexcavated soil were removed from

21 a single individual’s land, the Tetra Tech inspector on site admitted to the property owner that the

22 Army Corps of Engineers had made a mistake by paying the contractors by the ton.

23          30.     On August 22, 2018, the Director of the California Governor’s Office of Emergency
24 Services (“Cal OES”) sent a letter to the Army Corps of Engineers (referred to in the letter as

25 “USACE”). The letter informed the Army Corps of Engineers that Cal OES discovered

26

27
   1 “Soil- and Soil-Gas Screening Numbers (California Human Health Screening Levels or
28 CHHSLs),” available at https://oehha.ca.gov/chhsltable (last visited January 30, 2019).
                                                       7
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 9 of 16




 1 “unacceptable” work performed as a part of the cleanup effort, including over-excavation,

 2 destruction of private property, and false reports of uncontaminated soil.

 3          After extensive on-site inspections, the issues we have discovered thus far include,
            but are not limited to, obvious over-scraping of properties, severe damage to
 4          driveway and sidewalks, and damage to wells and septic tanks. Additionally, more
            than a dozen sites that were deemed cleared by USACE have recently been
 5          discovered to contain contaminated ash and fire debris.
 6          […]
 7          USACE’s contractors caused substantial damage to many survivors’ properties
            resulting in revictimization of the affected wildfire survivors. […] it is clear that
 8          USACE’s lack of oversight allowed its contractors to take far more soil than was
            necessary on hundreds of lots. Given these subcontractors were paid per ton of soil
 9          removed, it is probable this over-excavation was an intentional effort to capitalize on
            this tragedy by defrauding the government.
10

11          31.     The Army Corps of Engineers compensated AshBritt between $200 and $300 per ton

12 for the removal of debris, including excavated soil and cut down trees, and transportation of the

13 debris to a disposal site. Because AshBritt’s compensation for excavation was based on the weight

14 of the soil removed, it oversaw and directed the over-excavation of Plaintiffs’ land, with no

15 consideration for contamination levels or the need to remove material and debris, in order to increase

16 the weight of loads and, consequently, its profits.

17          32.     Both AshBritt and Tetra Tech personnel were personally involved in overseeing

18 work performed on each property involved in the Cleanup Project. An AshBritt project manager and

19 a Tetra Tech monitor were present at each location on a daily basis. These personnel instructed

20 subcontractors to over-excavate properties where proper testing had not been conducted. AshBritt

21 and Tetra Tech directed or knowingly permitted subcontractors’ over-excavation.

22          33.     AshBritt and Tetra Tech informed State and Federal agencies that properties had

23 been cleaned and soil samples showed soil was uncontaminated when either no testing for
24 contamination had occurred on the properties or results of testing for contamination were falsified.

25          34.     The Army Corps of Engineers contract allowed the removal of trees on private

26 property only when the trees prohibited the debris removal crews from performing their work or if

27 the trees posed a threat to the debris removal crews. Plaintiffs allege that Defendants routinely

28 removed trees that did not fit the criteria for removal.
                                                         8
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 10 of 16




 1          35.     AshBritt also instructed or knowingly permitted subcontractors to remove trees that

 2 did not prevent debris removal crews from performing their work and did not pose a threat to debris

 3 removal crew safety.

 4          36.     As a result, Plaintiffs were deprived of the uncontaminated soil on their land and

 5 incurred and will continue to incur significant costs to backfill trenches left by Defendants’

 6 excessive excavation. Similarly, Plaintiffs were deprived of trees and vegetation on their property

 7 and incurred and will continue to incur significant loss associated with the unnecessary removal of

 8 trees from their properties. In many instances, Plaintiffs were told their properties had been found

 9 cleaned and no contaminated soil remained when, in fact, contaminated soil remained on their
10 properties. In some cases, new soil has been backfilled on top of contaminated soil and property

11 owners must re-excavate their land to remove these contaminants.

12          37.     Ashbritt and Tetra Tech knew that the Army Corps of Engineers was compensating

13 them for excavation based on debris weight, knew that they were only permitted to remove up to

14 six inches of soil without testing for contamination, and knew that they were permitted to remove

15 trees only when they prevented work from completion or posed a threat to the safety of debris

16 removal crews.

17          38.     Additionally, Defendants have made representations that only contaminated soil and
18 debris had been removed from each property. In reality, a substantial portion of the soil and debris

19 that Defendants removed was composed of untested or uncontaminated soil and trees that did not

20 meet the criteria for disposal.

21                                            Harm to Plaintiffs

22          39.     As a direct result of Defendants’ excessive excavation, Plaintiffs incurred significant

23 costs to backfill their land. They have incurred and will continue to incur costs relating to backfilling
24 land, repairing damaged sidewalks, repairing damaged driveways, repairing damaged water lines,

25 repairing damaged septic tanks, retesting soil for contamination, removing contaminated soil, and

26 in some cases re-excavating land to remove contaminated soil that remains underneath backfill.

27          40.     Plaintiffs will spend thousands of dollars for further debris removal and backfill

28 services performed by private contractors where their properties were over-excavated. The cost to
                                                        9
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
      Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 11 of 16




 1 date of backfilling over-excavated land and removing additional debris is approximately $8,500 per

 2 property. This does not include costs Plaintiffs have incurred in relation to inspecting or repairing

 3 septic tanks, replacing damaged or destroyed sidewalks or driveways, or testing soil for

 4 contamination and remediation.

 5                               CALIFORNIA STATE LAW CLAIMS

 6          41.    With regard to the following claims for violations of California State law, the true

 7 names and capacities of DOES 1 through 100, inclusive, are unknown to Plaintiffs who sue such

 8 Defendants by use of such fictitious names. Plaintiffs will amend this complaint to add the true

 9 names when they are ascertained. Plaintiffs are informed and believe and thereon allege that each
10 of the fictitiously named Defendants is legally responsible for the occurrences herein alleged, and

11 that Plaintiffs’ damages as herein alleged were proximately caused by their conduct.

12          42.    With regard to the following claims for violations of California State law, and on

13 information and belief, at all times herein mentioned, each Defendant was the agent, partner, joint

14 venturer, representative, or employee of the remaining Defendants, and was acting within the course

15 and scope of such agency, partnership, joint venture, or employment. Furthermore, in engaging in

16 the conduct described below, the Defendants were all acting with the express or implied knowledge,

17 consent, authorization, approval, or ratification of their co-Defendants.
18                                    FIRST CAUSE OF ACTION
                         UNLAWFUL AND UNFAIR BUSINESS PRACTICES
19
                              (Bus. & Prof. Code §§ 17200, et seq.)
20          43.    Plaintiffs reallege and incorporate the above allegations by reference as if set forth
21 fully herein.

22          44.    Business & Professions Code §§ 17200 et seq. prohibits acts of “unfair competition,”
23 which is defined by Business & Professions Code § 17200 as including “any unlawful, unfair or
24 fraudulent business act or practice.” Defendants’ conduct, as described above, constitutes unlawful

25 and unfair business acts and practices.

26          45.    Defendants have violated and continue to violate Business & Professions Code §
27 17200’s prohibition against engaging in “unlawful” business acts or practices by, inter alia:

28
                                                      10
                                FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 12 of 16




 1           a.      Committing trespass, as set forth below;

 2           b.      Committing conversion, as set for the below; and

 3           c.      Committing trespass to chattels, as set for the below.

 4           46.     Defendants’ conduct does not benefit competition. Indeed, the injury to Plaintiffs as

 5 a result of Defendants’ conduct is substantial and far greater than any alleged countervailing benefit.

 6           47.     Plaintiffs could not have reasonably avoided the injury each of them suffered.

 7           48.     At all relevant times, Defendants exceeded their right of entry onto Plaintiffs’

 8 properties.

 9           49.     Plaintiffs have suffered injury in fact and lost money or property as a result of
10 Defendants’ unlawful and unfair business acts and practices through the wrongful taking of

11 excessive soil from Plaintiffs’ properties.

12           50.     By and through its unlawful and unfair business practices and acts described herein,

13 Defendants have obtained valuable property from Plaintiffs and have deprived Plaintiffs of valuable

14 property, all to their detriment.

15           51.     As a result of Defendants’ violations of the Business and Professions Code § 17200,

16 Plaintiffs seek an order of this Court enjoining Defendants’ continued violations. Plaintiffs also seek

17 an order for restitution, disgorgement, and all other relief allowed under the UCL, including interest
18 and attorneys’ fees pursuant to, inter alia, Cal. Code of Civ. Proc. § 1021.5.

19                                     SECOND CAUSE OF ACTION
                                                 TRESPASS
20
             52.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
21
     fully herein.
22
             53.     Plaintiffs owned the subject properties.
23
             54.     Plaintiffs permitted Defendants to enter onto the subject properties for the purpose
24
     of removing debris, ash, and contaminated soil as outlined by Defendants’ contract with the Army
25
     Corps of Engineers. Defendants were not permitted to excavate uncontaminated or untested soil
26
     deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.
27

28
                                                       11
                                  FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 13 of 16




 1           55.     Defendants entered onto Plaintiffs’ property and intentionally or negligently

 2 removed uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to

 3 access or hazard to worker safety.

 4           56.     Plaintiffs did not give Defendants permission to enter onto their property to remove

 5 uncontaminated or untested soil or trees that posed no obstacle to access or hazard to worker safety

 6 and Defendants exceeded their permission to enter the property.

 7           57.     As a direct, proximate, and foreseeable result of Defendants’ unauthorized

 8 excavation of uncontaminated or untested soil or trees that posed no obstacle to access or hazard to

 9 worker safety, Plaintiffs suffered injury to their land and peaceful enjoyment of their property,
10 including the cost to backfill the removed soil.

11           58.     By the conduct described herein, Defendants have infringed upon Plaintiffs’ property

12 rights and caused injury to real property, annoyance, and discomfort. Plaintiffs seek an award of

13 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

14                                     THIRD CAUSE OF ACTION
                                               CONVERSION
15
             59.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
16
     fully herein.
17
             60.     Plaintiffs owned the soil and trees upon their real property. Once said soil or trees
18
     were excavated or severed from the ground, they were transformed into personal property.
19
             61.     Defendants substantially interfered with Plaintiffs’ soil or trees by knowingly or
20
     intentionally taking possession of them and removing them from Plaintiffs’ land.
21
             62.     Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
22
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
23
     uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to access or
24
     hazard to worker safety.
25
             63.     Defendants knowingly or intentionally removed uncontaminated or untested soil
26
     deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.
27

28
                                                       12
                                  FIFTH AMENDED CLASS ACTION COMPLAINT
       Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 14 of 16




 1           64.     Plaintiffs did not give Defendants permission to remove uncontaminated or untested

 2 soil or trees that posed no obstacle to access or hazard to worker safety.

 3           65.     As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees

 4 from their properties.

 5           66.     Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.

 6           67.     By the conduct described herein, Defendants have interfered with Plaintiffs’

 7 possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of

 8 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

 9                                    FOURTH CAUSE OF ACTION
                                        TRESPASS TO CHATTELS
10
             68.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
11
     fully herein.
12
             69.     Plaintiffs owned the soil and trees upon their real property. Once said soil and trees
13
     were excavated or severed from the ground, they were transformed into personal property.
14
             70.     Defendants intentionally interfered with Plaintiffs’ possession of soil and trees by
15
     knowingly or intentionally taking possession of them and removing them from Plaintiffs’ land.
16
             71.     Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
17
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
18
     uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to access or
19
     hazard to worker safety.
20
             72.     Defendants knowingly or intentionally removed uncontaminated or untested soil
21
     deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.
22
             73.     Plaintiff did not give Defendants permission to remove uncontaminated or untested
23
     soil or trees that posed no obstacle to access or hazard to worker safety.
24
             74.     As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees
25
     from their properties.
26
             75.     Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.
27

28
                                                        13
                                  FIFTH AMENDED CLASS ACTION COMPLAINT
      Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 15 of 16




 1          76.    By the conduct described herein, Defendants have interfered with Plaintiffs’

 2 possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of

 3 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17
18

19

20

21

22

23
24

25

26

27

28
                                                      14
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-01062-DMR Document 73 Filed 04/03/20 Page 16 of 16




 1                                        PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

 3 A.       An order certifying this case as a class action and appointing Plaintiff Craig Mason as class

 4          representatives and their counsel the Arns Law Firm to represent the Class;

 5 B.       For actual and compensatory damages according to proof pursuant to the California Civil

 6          Code, common law, and all other applicable laws and regulations;

 7 C.       For an order enjoining Defendants from continuing to engage in the conduct described

 8          herein;

 9 D.       For restitution and disgorgement to the extent permitted by applicable law;
10 E.       For civil and statutory penalties available under applicable law;

11 F.       For pre-judgment and post-judgment interest;

12 G.       For an award of attorneys’ fees, costs and expenses as authorized by applicable law; and

13 H.       For such other and further relief as this Court may deem just and proper.

14                                            JURY DEMAND

15          Plaintiffs demand a trial by jury on all causes of action so triable.

16
                                                   ______/s/ Shounak S. Dharap__________
17                                                       ROBERT S. ARNS
                                                         JONATHAN E. DAVIS
18                                                       SHOUNAK S. DHARAP
19                                                       THE ARNS LAW FIRM

20

21

22

23
24

25

26

27

28
                                                       15
                                 FIFTH AMENDED CLASS ACTION COMPLAINT
